



Exhibit 10.16.19


Dear Awardholder
NOTICE OF ROLLOVER TAP AWARD
I am writing further to the letter from Worldpay and Vantiv (with accompanying
Appendix) dated 27 November 2017 (the "Letter"). (Unless otherwise stated, words
and expressions defined in the Letter (and accompanying Appendix) apply equally
in this Notice).
As you may be aware, the merger of Worldpay with Vantiv completed on [16
January] 2018 (Completion) and in connection with the Merger, Vantiv, Inc. has
changed its name to Worldpay, Inc. Accordingly, all references in this Notice to
'Vantiv Shares' means shares in Vantiv, Inc., renamed as Worldpay, Inc. and
references to 'Worldpay Shares' means shares in Worldpay Group Plc.
Additionally, any references to the Vantiv Compensation Committee shall mean any
duly comprised compensation committee of Worldpay, Inc.
I am pleased to confirm that your award (the "TAP Award") under the Worldpay
Group plc Transitional Award Plan (the "TAP") has been exchanged for an award in
respect of Vantiv Shares with effect from Completion (the "Rollover TAP Award").
1.    How was your Rollover TAP Award determined?
On Completion your TAP Award over Worldpay Shares (including shares representing
dividends between the date of grant and Completion) was exchanged for a Rollover
TAP Award over Vantiv Shares, by reference to the following values:
The USD closing price of a Vantiv Share on Completion
USD:GBP exchange rate on Bloomberg at 6.00pm (GMT) on Completion
The GBP closing price of a Vantiv Share on Completion
0.0672 of the GBP closing price of a Vantiv Share on Completion
USD [•]
$[•] : £1
GBP [•]*
GBP [•]*

*Rounded to the nearest whole pence
The exchange was calculated using the following formula: (B x £C) / D = E where:


–     B is the number of Worldpay Shares subject to your TAP Award immediately
prior to Completion (including those representing dividends);


–     £C is £[●] (i.e. the value of the Merger Consideration, being £0.55 cash +
0.0672 of the GBP closing price of a Vantiv Share on Completion);


–     D is £[●] (i.e. the GBP closing price of a whole Vantiv Share on
Completion); and


–     E is the number of Vantiv Shares subject to your Rollover TAP Award
(rounded down to the nearest Vantiv Share).






So:    (B x [●]) / [●] = E.




1

--------------------------------------------------------------------------------







2.
When will your Rollover TAP Award vest?

Your Rollover TAP Award will vest on 15 October 20181 (the "Vesting Date"),
subject to the leaver provisions set out at Q3 and the rules of the TAP. Your
vested Rollover TAP Award will then be subject to taxation and usual
withholdings, such as for income tax and social security as applicable (see tax
note appendix accompanying the Letter for further details).


3.
What happens to your Rollover TAP Award if you leave Worldpay?

If you leave Worldpay before your Rollover TAP Award vests, depending on your
reason for leaving, your Rollover TAP Award may lapse or you may be allowed to
keep it.
If you leave by reason of:
a)
your misconduct (including but not limited to): (i) dishonesty, fraud,
misrepresentation, the commission of a criminal offence or breach of trust; (ii)
any material breach of your terms and conditions of employment; (iii) any
material violation of your employer's policy, rules or regulation; (iv) material
failure to perform your duties to the satisfaction of your employer, as
determined by Vantiv acting reasonably; or (v) any other circumstance that
Vantiv reasonably considers to amount to gross misconduct or entitle your
employer to dismiss you without notice or compensation in lieu of notice; or

b)
your resignation (unless you resign in response to: (a) a repudiatory breach of
contract by your employer; (b) a change that Vantiv, acting reasonably,
considers to amount to a material diminution in your overall responsibilities or
status (provided that such material diminution shall not include: (i) a change
of your title on its own; (ii) a change in your reporting lines on its own; or
(iii) the unreasonable refusal of a suitable alternative assignment with
commensurate responsibilities, in each case taking into account the increased
size and scope of the combined organisation); (c) a material diminution in your
overall remuneration potential; or (d) a relocation of your principal place of
work of more than 50 miles),

your Rollover TAP Award will lapse in full.
If you leave for any other reason, you will be allowed to keep your Rollover TAP
Award and it will continue to vest in accordance with the rules of the TAP on
the Vesting Date (or possibly earlier if you are a US taxpayer).








                                                                       
1. For US tax payers, Vantiv reserves the right to permit earlier vesting in
order to comply with 409A of the Internal Revenue Code


2

--------------------------------------------------------------------------------







4.    Are there any other conditions that apply in relation to your Rollover TAP
Award?
All other material terms and conditions of your original TAP Award will continue
to apply to your Rollover TAP Award including (but not limited to):
(i)
the original vesting period;

(ii)
the right to receive a payment (in cash or shares) in lieu of any dividends paid
or payable on Vantiv Shares between Completion and the Vesting Date2; and

(iii)
the minimum shareholding requirement, although this will now apply in relation
to Vantiv Shares (see Q5 below).

Except as set out in Q3 above and Q5 below, the rules of the TAP will continue
to apply to your Rollover TAP Award, which will be administered by the Vantiv
Compensation Committee in accordance with the terms set out in this Notice and
the rules of the TAP (as applicable).
In addition, in order to take account of the Merger, any references in the TAP
rules to the "Company" will be read as references to Worldpay, Inc; any
references in the TAP rules to "Share" will be read as references to Class A
common stock in the share capital of Worldpay, Inc; and any references in the
TAP rules to the "Remuneration Committee" will be read as references to the duly
comprised compensation committee of Worldpay, Inc.
5.
What is the minimum shareholding requirement?

It was a condition of your TAP Award that you must continue to hold a set number
of Worldpay Shares until the vesting of your TAP Award. Worldpay wrote to you on
24 October 2017 to remind you of the number of shares you are required to
continue to hold in order for your TAP Award to vest. Following Completion, you
will instead be required to hold a set number of Vantiv Shares until the vesting
of your rollover TAP Award. You will need to be able to provide evidence that
you continue to hold the relevant number of Vantiv Shares at all times.
A separate communication will be sent to you indicating how many Vantiv Shares
you will be required to hold until the vesting of your Rollover TAP Award.
If, at any time, you dispose of any shares you are required to hold for your
Rollover TAP Award to vest, your award will lapse in full.










                                                                       
2. Note: Vantiv does not currently pay dividends on the Vantiv Shares.


3